Citation Nr: 0522766	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  04-31 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
claimed loss of use of both feet. 

2.  Entitlement to specially adapted housing or a home 
adaptation grant.  


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2004 and February 2005 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

With respect to another matter that was addressed in an April 
2001 Board decision, a June 2003 Board remand, and in 
litigation conducted under the direction of the United States 
Court of Appeals for Veterans Claims; namely, the propriety 
of the effective date and compensation assigned for post-
traumatic stress disorder (PTSD), it was indicated in an 
August 2004 letter from the veteran's attorney that, because 
the veteran was afford a total disability rating for 
compensation based on individual unemployability from October 
1998 to June 2002 and a 100 percent schedular rating 
thereafter, the Board did not need to take any further action 
with respect to the matter of the ratings and effective date 
assigned for PTSD.  As a result, the appeal with respect to 
this matter was considered by the RO to have been withdrawn, 
and the only issues currently properly before the Board are 
as listed on the first page herein.  

REMAND

The veteran's attorney has found fault with respect to the VA 
examinations that have been afforded the veteran to determine 
whether the criteria for special monthly compensation 
benefits have been met.  In particular, he has criticized the 
fact that a December 2004 addendum completed by the VA 
physician who examined the veteran in September 2004 took the 
veteran's age into consideration in reaching his conclusions, 
which is precluded by 38 C.F.R. § 4.19.  The attorney has 
found additional fault with the manner in which the veteran 
has been medically evaluated, and the reports from the 
September 2004 examination and subsequent addendum, 
unfortunately, do not contain the clinical findings and 
conclusions necessary to determine entitlement to the 
benefits sought.  Accordingly, the Board concludes that 
further VA examination is necessary in this case in order to 
comply with the duty to assist provisions of the Veterans 
Claims Assistance Act.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

The Board is confident that the RO will also provide any 
appropriate additional notice required under the Veterans 
Claims Assistance Act of 2000 and its implementing 
regulations.

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will provide notification 
when further action is required on the part of the veteran.  

1.	The veteran should be scheduled for a VA 
examination specifically designed to 
determine eligibility for special 
monthly compensation based on loss of 
use of both feet, and specially adapted 
housing benefits.  The examiner, who is 
not to take into account the veteran's 
age in making this determination, should 
specifically accomplish the following:  

a)  Express an opinion as to whether 
disabling residuals which can be 
attributed to service-connected 
disability, result in "loss of 
use" of either lower extremity so 
as to preclude locomotion without 
the aid of braces, crutches, a cane, 
or a wheelchair. 

b)  Express an opinion as to whether 
disabling residuals which can be 
attributed to service-connected 
disability, result in "loss of 
use" of either upper extremity such 
that the acts of grasping, 
manipulation, etc., could be 
accomplished equally well by an 
amputation stump with prosthesis.

c)  State whether any service-
connected disability can be 
described as involving "ankylosis" 
of a joint, and, if so, estimate the 
severity of any ankylosis shown.

d)  State whether there is a 
shortening of a lower extremity of 
31/2 inches or more due to service 
connected disability.   

e)  Identify the presence of any 
circulatory deficits in either foot 
or "footdrop" due to service-
connected disability.  

2.   Following the completion to the 
extent possible of the development 
requested above, the RO should 
readjudicate the claims on appeal as 
listed on the first page of this Remand 
decision.  To the extent that any of the 
benefits sought in connection with these 
claims are not granted, the veteran and 
his attorney should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC should include a 
summary of the evidence and discussion of 
all pertinent regulations, including the 
evidence obtained as a result of the 
development requested above and any 
pertinent VA or private medical evidence 
not previously addressed by a statement 
of the case or a SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

